Citation Nr: 1509808	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-15 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating (or evaluation) for the service-connected allergic rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1988 to October 2008.

This appeal derived from a downstream element of a claim for service connection for allergic rhinitis and nasal polyps that was received by VA in August 2008. This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for allergic rhinitis, assigning an initial noncompensable disability rating, effective November 1, 2008 (the day after the Veteran's separation from active service).  The Veteran entered a notice of disagreement with the initial disability rating assigned.  During the pendency of this appeal, the agency of original jurisdiction (AOJ) has remained with the VA RO in Houston, Texas.    

In December 2014, the Veteran testified at a personal hearing in San Antonio, Texas (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

For the entire initial rating period, allergic rhinitis has been manifested by the presence of polyps, 50 percent left nasal obstruction, and 40 percent right nasal obstruction. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for the maximum schedular initial disability rating of 30 percent for allergic rhinitis have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

In this case, notice was provided to the Veteran in August 2008, prior to the initial adjudication of the claim in February 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, this issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,	 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, U.S. Air Force (USAF) hospital outpatient records, VA examination reports, a copy of the December 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in September 2008 and August 2010.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of a compensable disability rating for allergic rhinitis.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran testified at a hearing before the Board in December 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the allergic rhinitis.  As the Veteran presented evidence of symptoms and functional impairments due to allergic rhinitis, and there is additionally medical evidence reflecting the severity of the allergic rhinitis, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Initial Rating for Allergic Rhinitis 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

The Veteran is in receipt of an initial noncompensable (0 percent) disability rating for the service-connected allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6522 for the entire initial rating period from November 1, 2008.  Allergic rhinitis is a "general term used to denote any allergic reaction of the nasal mucosa."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1664 (31st ed. 2007).  While Diagnotsic Code 6522 does not provide for a noncompensable disability rating, 38 C.F.R. § 4.31 provides for zero percent disability ratings in every instance where the schedule does not provide a zero percent rating for a diagnostic code and the requirements for a compensable evaluation are not met.  

Under Diagnostic Code 6522, a 10 percent disability rating is assigned for allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent disability rating is assigned for allergic rhinitis with polyps.  38 C.F.R. § 4.97.

Throughout the course of this appeal, the Veteran has contended that the service-connected allergic rhinitis has been manifested by more severe symptoms than that contemplated by the noncompensable disability rating assigned.  At the December 2014 Board hearing, the Veteran testified that his allergic rhinitis was manifested by recurrent polyps and that he uses a daily steroid spray to prevent them from growing as rapidly.  The Veteran reported undergoing two surgeries to remove the polyps, but that they continued to develop.  

Service treatment records and USAF hospital outpatient treatment records as well as the Veteran's own statements through the course of this appeal reflect that the Veteran's allergic rhinitis has repeatedly been manifested by nasal polyps and a history of nasal polyposis.  The evidence of record reflects that the Veteran uses sinus rinses and medication to treat his polyps.  A January 2008 service treatment record notes that the Veteran had small nasal polyps on both the left and right side of his nose.  A February 2010 USAF hospital outpatient treatment record notes that, upon physical examination, a moderate size nasal polyp was noted in the right side of the nose and a large polyp was noted in the left side of the nose.  The treatment record indicates that the Veteran reported worsening nasal congestion and foreign body sensation in his nose.   

Weighing against the appeal for a higher initial disability rating for allergic rhinitis are the September 2008 and August 2010 VA examination reports.  At the September 2008 VA examination, the Veteran reported continued use of Flonase to treat his nasal polyps.  Upon physical examination, the September 2008 VA examiner noted no nasal obstruction, deviated septum, partial loss of the nose or ala, nasal polyps, or scar.  The VA diagnosed the Veteran with allergic rhinitis, but found no current pathology to render a diagnosis of nasal polyps.  Upon physical examination, the August 2010 VA examiner noted excess nasal mucous, watery eyes, occasional difficulty breathing, 50 percent left nasal obstruction, and 40 percent right nasal obstruction.  The VA examiner noted no nasal polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring, deformity of the nose, evidence of Wegener's granulomatosis or granulomatous infection, or residuals of an injury to the pharynx.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period, the Veteran's allergic rhinitis has been manifested by the presence of polyps, 50 percent left nasal obstruction, and 40 percent right nasal obstruction, and more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 6522.  38 C.F.R. §§ 4.3, 4.7, 4.97.  A 30 percent disability rating is the maximum schedular disability rating available under Diagnostic Code 6522.

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to diseases of the nose and throat.  The Veteran is already in receipt of a 10 percent disability rating for his service-connected sinusitis.  In November 2010, prior to the certification of the appeal to the Board, the Veteran withdrew the appeal for a higher initial disability rating in excess of 10 percent for sinusitis.  As such, this separate rating is not in appellate status before the Board.  Further, as there is no lay or medical evidence of laryngitis, a total laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacteria rhinitis, rhinoscleroma, or Wegener's granulomatosis, the Board finds that Diagnostic Codes 6518 to 6521, 6523, and 6524 do not apply.  38 C.F.R. § 4.97.  

Extraschedular Rating Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the allergic rhinitis for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's allergic rhinitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's allergic rhinitis has been manifested by the presence of polyps, 50 percent left nasal obstruction, and 40 percent right nasal obstruction.  The rating criteria specifically provide for ratings based on the presence of polyps and nasal obstruction (38 C.F.R. § 4.97, Diagnostic Code 6522).  In this case, comparing the Veteran's disability level and symptomatology of the allergic rhinitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Throughout this appeal, the Veteran also has reported and referenced other nasal symptoms such as headaches and nasal discharge; however, such symptoms are rated as part of the separately service-connected sinusitis disability, so may not be considered again in the rating for the service-connected allergic rhinitis disability, as to do so would constitute pyramiding in violation of 38 C.F.R. § 4.14 (2014). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  


In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the allergic rhinitis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The August 2010 VA examination report notes that the Veteran is working full-time as a business consultant.  The Veteran has not contended that he is unemployed because 

of his service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

An initial disability rating of 30 percent, but no higher, for allergic rhinitis is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


